SECURITIES PURCHASE AGREEMENT THIS AGREEMENT dated as of the 16th day of November 2009 (the “Agreement”) between TANGIERS INVESTORS, LP, a Delaware limited partnership (the “Investor”), and BERGIO INTERNATIONAL, INC., a corporation organized and existing under the laws of the State of Delaware (the “Company”). WHEREAS, the parties desire that, upon the terms and subject to the conditions contained herein, the Company shall issue and sell to the Investor, as provided herein, and the Investor shall purchase from the Company up to Twenty-Five Million Dollars($25,000,000) of the Company’s common stock, par value $0.001 per share (the “Common Stock”); and WHEREAS, such investments will be made in reliance upon the provisions of Regulation D (“Regulation D”) of the Securities Act of 1933, as amended, and the regulations promulgated thereunder (the “Securities Act”), and or upon such other exemption from the registration requirements of the Securities Act as may be available with respect to any or all of the investments to be made hereunder. NOW, THEREFORE, the parties hereto agree as follows: ARTICLE I. Certain Definitions Section 1.1.“Advance” shall mean the portion of the Commitment Amount requested by the Company in the Advance Notice. Section 1.2.“Advance Date” shall mean the first (1st) Trading Day after expiration of the applicable Pricing Period for each Advance. Section 1.3.“Advance Notice” shall mean a written notice in the form of Exhibit A attached hereto to the Investor executed by an officer of the Company and setting forth the Advance amount that the Company requests from the Investor. Section 1.4.“Advance Notice Date” shall mean each date the Company delivers (in accordance with Section 2.2(b) of this Agreement) to the Investor an Advance Notice requiring the Investor to advance funds to the Company, subject to the terms of this Agreement. No Advance Notice Date shall be less than ten (10) Trading Days after the prior Advance Notice Date. Section 1.5.“Bid Price” shall mean, on any date, the closing bid price (as reported by Bloomberg L.P.) of the Common Stock on the Principal Market or if the Common Stock is not traded on a Principal Market, the highest reported bid price for the Common Stock, as furnished by the National Association of Securities Dealers, Inc. Section 1.6.“Closing” shall mean one of the closings of a purchase and sale of Common Stock pursuant to Section Section 1.7.“Commitment Amount” shall mean the aggregate amount of up to Twenty-Five Million Dollars ($25,000,000) which the Investor has agreed to provide to the Company in order to purchase the Company’s Common Stock pursuant to the terms and conditions of this Agreement. Section 1.8.“Commitment Period” shall mean the period commencing on the Effective Date, and expiring on the earliest to occur of (x) the date on which the Investor shall have made payment of Advances pursuant to this Agreement in the aggregate amount of the Commitment Amount, (y) the date this Agreement is terminated pursuant to Section 10.2 or (z) the date occurring twenty-four (24) months after the Effective Date or thirty six (36) months after the Effective Date if twenty-four (24) months after the Effective Date the Company files either an amendment to the then effective registration statement or a new registration statement is declared effective. Section 1.9.“Common Stock” shall mean the Company’s common stock, par value $0.001per share. Section 1.10.“Condition Satisfaction Date” shall have the meaning set forth in Section7.2. Section 1.11.“Damages” shall mean any loss, claim, damage, liability, costs and expenses (including, without limitation, reasonable attorney’s fees and disbursements and costs and expenses of expert witnesses and investigation). Section 1.12.“Effective Date” shall mean the date on which the SEC first declares effective a Registration Statement registering the resale of the Registrable Securities as set forth in Section 7.2(a). Section 1.13.“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended, and the rules and regulations promulgated thereunder. Section 1.14.“Material Adverse Effect” shall mean any condition, circumstance, or situation that would prohibit or otherwise materially interfere with the ability of the Company to enter into and perform any of its obligations under this Agreement or the Registration Rights Agreement in any material respect. Section 1.15.“Market Price” shall mean the lowest daily volume weighted average price of the Common Stock during the Pricing Period. Section 1.16.“Maximum Advance Amount”The maximum dollar amount of each Advance will be equal to the average daily trading volume in dollar amount during the ten (10) trading days preceding the Advance Date. No Advance will be made in an amount lower than the Minimum Advance Amount (defined below) or higher than Two Hundred Fifty Thousand Dollars ($250,000). Section 1.17.“Minimum Advance Amount” shall be Five Thousand Dollars ($5,000) per Advance Notice. Section 1.18.“FINRA” shall mean the Financial Industry Regulatory Agency. Section 1.19.“Person” shall mean an individual, a corporation, a partnership, an association, a trust or other entity or organization, including a government or political subdivision or an agency or instrumentality thereof. Section 1.20.“Pricing Period” shall mean the five (5) consecutive Trading Days after the Advance Notice Date subject to the terms and conditions provided herein. Section 1.21.“Principal Market” shall mean the Nasdaq Global Select Market, the Nasdaq Global Market, the Nasdaq Capital Market, the American Stock Exchange, the OTC Bulletin Board or the New York Stock Exchange, whichever is at the time the principal trading exchange or market for the Common Stock. Section 1.22.“Purchase Price” shall be set at eighty-eight percent (88%) of the Market Price during the Pricing Period. Section 1.23.“Registrable Securities” shall mean the shares of Common Stock to be issued hereunder(i) in respect of which the Registration Statement has not been declared effective by the SEC, (ii) which have not been sold under circumstances meeting all of the applicable conditions of Rule 144 (or any similar provision then in force) under the Securities Act (“Rule 144”) or (iii) which have not been otherwise transferred to a holder who may trade such shares without restriction under the Securities Act, and the Company has delivered a new certificate or other evidence of ownership for such securities not bearing a restrictive legend. Section 1.24.“Registration Rights Agreement” shall mean the Registration Rights Agreement dated the date hereof, regarding the filing of the Registration Statement for the resale of the Registrable Securities, entered into between the Company and the Investor. Section 1.25.“Registration Statement” shall mean a registration statement on Form S-1 (if use of such form is then available to the Company pursuant to the rules of the SEC and, if not, on such other form promulgated by the SEC for which the Company then qualifies and which counsel for the Company shall deem appropriate, and which form shall be available for the resale of the Registrable Securities to be registered thereunder in accordance with the provisions of this Agreement and the Registration Rights Agreement, and in accordance with the intended method of distribution of such securities), for the registration of the resale by the Investor of the Registrable Securities under the Securities Act. Section 1.26.“Regulation D” shall have the meaning set forth in the recitals of this Agreement. Section 1.27.“SEC” shall mean the United States Securities and Exchange Commission. Section 1.28.“Securities Act” shall have the meaning set forth in the recitals of this Agreement. Section
